On Report by the Board of Commissioners on Character and Fitness of the Supreme Court. This cause came before the court upon the filing of a report in the Office of the Clerk of this court by the Board of Commissioners on Character and Fitness. Upon consideration thereof,
*1428IT IS ORDERED by the court that applicant’s license to practice law in Ohio be, and the same hereby is, revoked immediately, effective October 8, 1991, consistent with the opinion to follow.
IT IS FURTHER ORDERED that applicant, Maximillian Paul Lammers, Jr., Attorney Registration Number 0010625, may reapply for admission to practice in Ohio after he receives a law degree from a law school approved by the American Bar Association, provided, however, that applicant must retake and pass the Ohio bar examination before he will be readmitted to practice.
IT IS FURTHER ORDERED that applicant, Maximillian Paul Lammers, Jr., immediately cease and desist from the practice of law in any form and is hereby forbidden to appear on behalf of another before any court, judge, commission, board, administrative agency or other public authority.
IT IS FURTHER ORDERED that applicant is hereby forbidden to counsel or advise or prepare legal instruments for others or in any manner perform such services.
IT IS FURTHER ORDERED that applicant is hereby divested of each, any and all of the rights, privileges and prerogatives customarily accorded to a member in good standing of the legal profession of Ohio.
IT IS FURTHER ORDERED that applicant surrender forthwith his certificate of admission to practice to the Clerk of this court and that his name be stricken from the roll of attorneys maintained by this court.
IT IS FURTHER ORDERED that, should applicant reapply for admission to practice in Ohio, he shall undergo further character and fitness examination and produce evidence demonstrating to the board his present character and fitness to practice law.
IT IS FURTHER ORDERED that on or before November 7, 1991, applicant shall:
1. Notify all clients being represented in pending matters and any co-counsel of the revocation of his license to practice and his consequent disqualification to act as an attorney after the effective date of this order and, in the absence of co-counsel, also notify the clients to seek legal service elsewhere, calling attention to any urgency in seeking the substitution of another attorney in his place;
2. Regardless of any fees or expenses due applicant, deliver to all clients being represented in pending matters any papers or other property pertaining to the client, or notify the clients or co-counsel, if any, of a suitable time and place where the papers or other property may be obtained, calling attention to any urgency for obtaining such papers or other property;
3. Refund any part of any fees or expenses paid in advance that are unearned or not paid, and account for any trust money or property in the possession or control of applicant;
4. Notify opposing counsel in pending litigation or, in the absence of counsel, the adverse parties, of disqualification to act as an attorney after the effective date of this order, and file a notice of disqualification of applicant with the court or agency before which the litigation is pending for inclusion in the respective file or files;
5. Send all notices required by this order by certified mail with a return address where communications may thereafter be directed to applicant;
6. File with the Clerk of this court and the Disciplinary Counsel of the Supreme Court an affidavit showing compliance with this order, showing proof of service of notices required herein, and setting forth the address where the affiant may receive communications; and
7. Retain and maintain a record of the various steps taken by applicant pursuant to this order.
IT IS FURTHER ORDERED that applicant surrender forthwith his attorney registration card for the 1991-1993 biennium.
IT IS FURTHER ORDERED that applicant shall keep the Clerk and the Disciplinary Counsel advised of any change of address where applicant may receive communications.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(22).
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.